Citation Nr: 1211788	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-31 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diplopia. 

2.  Entitlement to an increased rating in excess of 30 percent for service-connected vascular and tension headaches. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from December 1979 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In pertinent part of the June 2007 decision, the RO denied service connection for diplopia, an increased rating in excess of 30 percent for vascular and tension headaches, and entitlement to TDIU. 

In October 2011 the Veteran testified before the undersigned Veterans Law Judge. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for all issues on appeal. 

The Veteran asserts that his diplopia is related to his military service, specifically to an in-service stroke; the Board notes that the Veteran is currently service-connected for residuals of a stroke.  A careful review of the Veteran's service treatment records revealed that on his November 1979 Report of Medical History for Enlistment he checked "yes" to a head injury and wrote that he had an "operation for crack skull age 2", the physician wrote "head injury refers to suture of laceration of scalp."  The Veteran's service treatment records also contain notations of blurred vision with the first one in May 1982.  In April 1992 he was seen for a complaint of headaches and blurred vision with no recent head trauma, it was noted that he had an incongruous right homonymous heminopia consistent with left parietal lobe trauma, and was assessed with incongruous right homonymous heminopia secondary to a childhood trauma, a car wreck at the age of 2 to 3.  In June 1992 and July 1992 he was seen for complaints of headaches and blurred vision with normal visual acuity but with visual fields that showed incongruous right homonymous heminopia consistent with parietal lobe or left optic tract lesion.  He was then hospitalized from August 5, 1992, to August 27, 1992, for left parieto-occipital stroke; it was noted that in May 1992 he developed onset of headaches with blurred vision.  On the Veteran's Report of Medical Examination for Separation it was noted that he had defective visual acuity. 

The Veteran was afforded a VA examination in May 2007; the VA examiner noted that since the May 2006 VA examination the Veteran had recent onset of diplopia and right ptosis.  The VA examiner opined that it was at least as likely as not that the Veteran developed myasthenia gravis, manifested by recent onset of diplopia and right ptosis and that it was at least as likely as not that the recent diplopia and visual disturbances were a precipitant for his development of daily tension headaches.  The Board finds that a new VA examination is warranted since the May 2007 VA examiner failed to review the Veteran's claims file, to take into account the Veteran's medical history including treatment in the service treatment records, and opine if the Veteran's diplopia is directly related to the Veteran's military service, is related to the Veteran's preexisting skull fracture and thus, aggravated beyond a natural progression, or was secondary to his service-connected disabilities of residuals of a stroke or vascular and tension headaches.  Thus, a new VA examination is warranted to determine the nature and etiology of the Veteran's diplopia. 

The Veteran is currently rated as 30 percent disabling for his service-connected vascular and tension headaches.  His vascular and tension headaches have been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable.  Migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated at 10 percent.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated at 30 percent.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated at 50 percent.  38 C.F.R. § 4.124a.

The Veteran testified that he had prostrating headaches at least two times a week and that he stopped working in October 2008 because of his headaches; he drove big rigs and because of his headaches he could no longer work.  The Board finds that besides the Veteran's statements of his prostrating attacks the medical evidence includes a May 2007 VA examination; at that examination it was noted that he had daily headaches but no incapacitating episodes.  When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95.  Thus, the Veteran should be afforded a new VA examination to determine the current nature and severity of the Veteran's vascular and tension headaches.  

Additionally, to the Veteran being offered a new VA examination, with the assistance of the Veteran the RO/AMC should obtain any employment records from the Veteran's employer in order to ascertain when he stopped working and the reason; also to determine how many days of work he has missed solely due to his service-connected vascular and tension headaches.  The Board notes that in addition to the Veteran's testimony that he no longer worked as a result of his vascular and tension headaches the Veteran's claims file includes a May 2007 VA examination where it was noted that the Veteran stopped working in 2004 because of his vision problems. 

In addition to the Veteran's employment being a pertinent factor in determining if he is entitled to an increased rating for his vascular and tension headaches it is also pertinent since the Veteran has filed a claim for TDIU.  

The Board notes that the Veteran is currently service-connected for vascular and tension headaches with a 30 percent disability rating, hypertension with a 10 percent disability rating, residuals of a stroke with a 10 percent disability rating, and residuals of fracture right scaphoid with a 10 percent disability rating; for a combined 50 percent disability rating.  Thus, he does not meet the percentage criteria laid out in 38 C.F.R. § 4.16(a) for the grant of a TDIU.  While that is the case, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the Director of the VA Compensation and Pension Service (C&P) may award TDIU. 38 C.F.R. § 4. 16(b). The Board cannot award TDIU on this basis in the first instance.  Where the Veteran does not meet the percentage requirements, but there is evidence of unemployability, the Board is required to remand the claim for consideration by the Director of C&P.  Bowling v. Principi, 15 Vet. App. 1   (2001). 

The Board finds that a VA examination to determine if his service-connected disabilities render him incapable of performing the physical and mental acts required for substantially gainful occupation is needed before the Board may consider this aspect of the claim.  If the VA examiner determines that the Veteran cannot work as a result of his service-connected disabilities and he does not meet the criteria under 38 C.F.R. § 4.16(a) then the RO/AMC is directed to refer the Veteran's claim to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).  

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  With the assistance of the Veteran the RO/AMC should obtain any employment records from the Veteran's employer in order to ascertain when he stopped working and the reason; also to determine how many days of work he missed solely due to his service-connected vascular and tension headaches

3.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to ascertain the nature and likely etiology of his diplopia.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner is directed to opine to the following questions:

A)  Whether the Veteran currently has a diagnosed eye condition, to include diplopia?

B) For each currently diagnosed eye condition, is at least likely as not etiologically related to his period of active service, to include his in-service treatment for blurred vision?

C) For each currently diagnosed eye condition, it is at least likely as not due to or aggravated by any other disability, including his service-connected vascular and tension headaches and/or his service-connected residuals of a stroke?

D) For each currently diagnosed eye condition, is the Veteran's diplopia related to his pre-service head injury? If so, was any condition aggravated beyond a natural progression by his military service?

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

4.  The Veteran should be scheduled for a VA examination to determine the current nature and severity of his vascular and tension headaches.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should discuss the current nature and severity of the Veteran's vascular and tension headaches.  The VA examiner should discuss the vascular and tension headaches in terms of the applicable rating:

* the number of prostrating attacks; 
* the effect on the Veteran's employment.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

5.  The Veteran should be afforded a VA examination to determine whether his vascular and tension headaches, hypertension, residuals of stroke, and residuals of fractured right scaphoid preclude him from obtaining and maintaining all forms of substantially gainful employment.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based on a review of the record evidence, the examiner should identify the symptoms and manifestations associated with the Veteran's vascular and tension headaches, hypertension, residuals of stroke, and residuals of fractured right scaphoid and opine as to whether those disabilities render the Veteran incapable of performing the mental and physical acts required for all forms of employment, given his educational and occupational background.  In making this assessment, the examiner is advised that neither the Veteran's age nor his non-service-connected disabilities should be considered.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

6.   If the VA examiner finds that the Veteran is precluded from working as the result of his service-connected disabilities and he does not meet the criteria under 38 C.F.R. § 4.16(a), then the RO/AMC should refer the Veteran's claims folders to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b). 

7.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO/AMC should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


